Dismissed and Memorandum Opinion filed June 7, 2012.




                                          In The

                            Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-01014-CR
                                    ____________

                           GREGORY LEOURIAS, II, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                   On Appeal County Criminal Court at Law No. 3
                               Harris County, Texas
                          Trial Court Cause No. 1785558

                             MEMORANDUM OPINION

       This appeal was brought from the denial of an application for writ of habeas corpus.
Subsequently, the trial court granted appellant’s writ of habeas corpus.

       Because the writ has been granted, there is no order subject to appeal. Accordingly,
the appeal is dismissed.

                                      PER CURIAM


Panel consists of Justices Frost, Seymore and McCally.
Do Not Publish C TEX. R. APP. P. 47.2(b)